      Case 2:20-cv-01298-BWA-DMD Document 71 Filed 08/26/21 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 MATTHEW ROTH AND                                               CIVIL ACTION
 ROY SPIZALE
                                                                NO. 20-1298
 VERSUS
                                                                SECTION M (3)
 SENTRY INSURANCE, et al.


                                         ORDER & REASONS

       Before the Court is a motion in limine by plaintiffs Matthew Roth and Roy Spizale

(collectively, “Plaintiffs”) to exclude the testimony of defendants’ biomechanical expert, Dagmar

Jewkes.1     Defendants Valley Services, L.L.C. (“Valley Services”) and Joseph Moorer

(collectively, “Defendants”) respond in opposition.2 Having considered the parties’ memoranda,

the record, and the applicable law, the Court issues this Order & Reasons granting the motion in

part and denying it in part.

I.     BACKGROUND

       This matter concerns personal injuries allegedly sustained as a result of an automobile

accident. On June 3, 2019, Roth was driving a Ford F150 on Louisiana Highway 41 in St.

Tammany Parish, Louisiana, with Spizale as his passenger.3 Roth’s vehicle was stopped at a red

light when he was rear-ended by Moorer who was a driving a Ford transit van owned by Valley

Services in the course and scope of his employment with that company.4 Roth told the police that

the impact caused his foot to momentarily slip off the break and the vehicle moved forward




       1
         R. Doc. 59.
       2
         R. Doc. 68.
       3
         R. Docs. 1-3 at 1; 59-4 at 2.
       4
         R. Docs. 1-3 at 1; 59-4 at 2.
      Case 2:20-cv-01298-BWA-DMD Document 71 Filed 08/26/21 Page 2 of 6




approximately eight feet.5 Plaintiffs filed the instant suit in the 39th Judicial District Court, Parish

of St. Tammany, State of Louisiana, seeking damages for the injuries they allegedly sustained in

the accident as a result of Moorer’s negligence.6 Defendants removed the action to this Court

alleging diversity subject-matter jurisdiction under 28 U.S.C. § 1332.7

        To defend against Plaintiffs’ claims, Defendants hired Jewkes, a biomechanical expert,

who holds a Ph.D. in injury prevention and crash safety and a master of science degree in

biomechanical engineering.8        Jewkes reviewed the crash report, vehicle repair documents,

depositions of Plaintiffs, Moorer, and the investigating officer, Plaintiffs’ medical records, and

numerous scholarly articles to prepare her report.9 Jewkes performed an accident reconstruction

to determine the forces involved in the accident.10 She then reviewed the scholarly literature and

determined that it is statistically unlikely that such forces would result in disc herniations of the

cervical spine and that a low-speed rear-end collision is more likely to result in soft tissue neck

injury than to cause damage to the bony structures of the cervical spine.11 Moreover, everyday

activities such as sitting in a chair normally and quickly, walking and running, performing jumping

jacks, and jumping exert similar forces on the lower back as do low-severity rear-end car

accidents.12 Jewkes opined that the forces on Plaintiffs’ necks were negligible.13 She also opined

that Plaintiffs’ neck and lower back issues are the result of degenerative disease, not a one-time

traumatic event.14



        5
          R. Doc. 59-4 at 2.
        6
          Id. at 1-3.
        7
          R. Doc. 1.
        8
          R. Doc. 59-3 at 1.
        9
          R. Doc. 59-4 at 14-18.
        10
           Id. at 4-8.
        11
           Id. at 8-10.
        12
           Id. at 10-11.
        13
           Id. at 11.
        14
           Id. at 11-12.

                                                   2
        Case 2:20-cv-01298-BWA-DMD Document 71 Filed 08/26/21 Page 3 of 6




II.       PENDING MOTION

          Plaintiffs move to exclude Jewkes’ testimony as not satisfying the Daubert standard.15

While Plaintiffs do not contest Jewkes’ expertise or qualifications in biomechanics, they argue that

Jewkes cannot offer opinions on medical causation and seek to exclude or limit her testimony in

that respect.16 In opposition, Defendants argue that Jewkes is unquestionably qualified to testify

as a biomechanical expert and that her opinions are relevant and reliable.17 They argue that she is

not seeking to opine as to medical causation but rather as to the biomechanics of the accident in

question.18

III.      LAW & ANALYSIS

       A. Daubert Standard

          A district court has discretion to admit or exclude expert testimony under the Federal Rules

of Evidence. General Elec. Co. v. Joiner, 522 U.S. 136, 139 (1997). In Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993), the Supreme Court held that Rule 702 requires

a district court to act as a gatekeeper to ensure that “any and all scientific testimony or evidence

admitted is not only relevant, but reliable.” Rule 702 of the Federal Rules of Evidence provides:

          A witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if:

          (a) the expert’s scientific, technical, or other specialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue;

          (b) the testimony is based on sufficient facts or data;

          (c) the testimony is the product of reliable principles and methods; and

          (d) the expert has reliably applied the principles and methods to the facts of the
          case.

          15
             R. Doc. 59.
          16
             R. Doc. 59-1.
          17
             R. Doc. 68.
          18
             Id.

                                                    3
      Case 2:20-cv-01298-BWA-DMD Document 71 Filed 08/26/21 Page 4 of 6




        The reliability inquiry requires a court to assess whether the reasoning or methodology

underlying the expert’s testimony is valid. See Daubert, 509 U.S. at 592-93. In Daubert, the

Supreme Court listed several non-exclusive factors for a court to consider in assessing reliability:

(1) whether the theory has been tested; (2) whether the theory has been subjected to peer review

and publication; (3) the known or potential rate of error; and (4) the general acceptance of the

methodology in the scientific community. Id. at 593-95. However, a court’s evaluation of the

reliability of expert testimony is flexible because “[t]he factors identified in Daubert may or may

not be pertinent in assessing reliability, depending on the nature of the issue, the expert’s particular

expertise, and the subject of his testimony.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150

(1999) (quotations omitted). In sum, the district court must ensure “that an expert, whether basing

testimony upon professional studies or personal experiences, employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an expert in the relevant field.” Id. at

152. The party offering the testimony must establish its reliability by a preponderance of the

evidence. See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).

        Next, the district court must determine whether the expert’s reasoning or methodology

“fits” the facts of the case and whether it will assist the trier of fact to understand the evidence,

i.e., whether it is relevant. Daubert, 509 U.S. at 591. An expert’s testimony is not relevant and

may be excluded if it is directed to an issue that is “well within the common sense understanding

of jurors and requires no expert testimony.” Vogler v. Blackmore, 352 F.3d 150, 155 (5th Cir.

2003). Further, an expert cannot make “legal conclusions reserved for the court,” credit or

discredit witness testimony, or “otherwise make factual determinations reserved for the trier of

fact.” Highland Cap. Mgmt., L.P. v. Bank of Am., N.A., 574 F. App’x 486, 491 (5th Cir. 2014).




                                                   4
      Case 2:20-cv-01298-BWA-DMD Document 71 Filed 08/26/21 Page 5 of 6




         Rule 702 also requires that an expert be properly qualified. Generally, if there is some

reasonable indication of qualifications, the district court may admit the expert’s testimony, and

then the expert’s qualifications become an issue for the trier of fact. Rushing v. Kan. City S. Ry.

Co., 185 F.3d 496, 507 (5th Cir. 1999), superseded in part by statute on other grounds as noted in

Lester v. Wells Fargo Bank, N.A., 805 F. App’x 288, 291 (5th Cir. 2020). A witness qualified as

an expert is not strictly confined to his area of practice but may testify regarding related

applications; a lack of specialization goes to the weight, not the admissibility of the opinion. Cedar

Lodge Plantation, L.L.C. v. CSHV Fairway View I, L.L.C., 753 F. App’x 191, 195-96 (5th Cir.

2018).

   B. Analysis

         Plaintiffs do not contest Jewkes’ qualifications to testify as an expert in biomechanics.

Rather, they argue that Jewkes offers impermissible opinions on medical causation, including, for

example, that Plaintiffs’ neck and lower back issues are the result of degenerative changes as

opposed to the subject accident. As one court recently explained:

         Biomechanical engineering applies the principles of mechanics to the facts of a
         specific event and provides information about the forces generated in that event,
         and may explain how the body moves in response to those forces, and determine
         what types of injuries would result from the forces generated. Thus, biomechanical
         engineering is closely related to, and may sometimes overlap with, the field of
         medicine. But the two disciplines remain distinct mainly because, unlike medical
         doctors, biomechanical engineers do not diagnose and treat human physical
         ailments, conditions, diseases, pain, and infirmities. As a biomechanical engineer
         testified in another case, biomechanical engineers are qualified to determine what
         injury causation forces are in general and can tell how a hypothetical person’s body
         will respond to those forces, but are not qualified to render medical opinions
         regarding the precise cause of a specific injury because each individual person has
         his own tolerance level, and therefore, biomechanical engineers could testify only
         in general terms, i.e., that “X” forces would generally lead to “Y” injuries and “Y”
         injuries are consistent with those the plaintiff claims to have suffered. Accordingly,
         biome[chan]ical engineers are qualified to render opinions as to the forces
         generated in a particular event and the general types of injuries those forces may



                                                   5
      Case 2:20-cv-01298-BWA-DMD Document 71 Filed 08/26/21 Page 6 of 6




       generate. However, biomechanical engineers are not ordinarily permitted to offer
       opinions about the precise cause of a specific injury.

Ramirez v. Escajeda, 2021 WL 1131721, at *10 (W.D. Tex. Mar. 24, 2021) (quotations, citaitons,

emphasis, and alterations omitted).

       After reviewing the record and Jewkes’ report, the Court finds that Jewkes’ report is

reliable and relevant and her testimony as a biomechanical expert will help the trier of fact to

determine whether the accident in question could have caused the injuries Plaintiffs claim. In other

words, she can explain the forces involved in the accident and whether those forces are likely to

generate the types of injuries Plaintiffs allege. However, because she is not a medical doctor,

Jewkes may not offer opinions about the precise cause of a specific injury, including, for example,

that the injury was caused by degenerative changes, rather than a one-time traumatic event.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Plaintiffs motion in limine to exclude or limit Jewkes’ testimony

from trial (R. Doc. 59) is GRANTED as to precluding her from offering medical-causation

testimony, but it is otherwise DENIED.

       New Orleans, Louisiana, this 26th day of August, 2021.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
